DETAILED ACTION
This non-final Office action is in reply to the response and RCE received on July 16, 2021. Claims 40-59 are pending. Claims 40 and 55-57 are currently amended. Claims 40 and 55-56 are in independent form. Claims 1-39 stand cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 40 and 55-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,539,507 (“the ‘507 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims (i.e., claims 40 and 55-56) are anticipated and/or are obvious in view of the reference claim (i.e., claim 1 of the ‘507 Patent). The examiner notes that Applicant has indicated that a terminal disclaimer will be submitted if the present application is deemed allowable. Because no terminal disclaimer has been filed, the double patenting rejections have remained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-55 and 57-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
not be considered an opening that would not compromise support. The specification does not provide any standard for ascertaining the requisite degree, and thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. [0045] of the published application discloses: 
The cradle may include one or more openings, such as a central opening. The one or more openings may have any size, shape, configuration, or a combination thereof so that the one or more portions, such as a back portion of a smart device inserted in the cradle is at least partially visible through the one or more openings. The cradle may provide support along the whole perimeter of the smart device or along certain parts of the perimeter of the smart device, such as the cradle may provide support along one, two, or three sides of the smart device, leaving the remaining sides free of support. The cradle may also have no opening so that the cradle can offer maximum support for a smart device.

[0045] of the published application does not provide any standard for ascertaining what constitutes an opening that compromises support, and what constitutes an opening that does not compromise support. For this reason, claims 40 and 55 include limitations that are unclear.
The claims which depend from independent claims 40 and 55 are also rejected to for the incorporation of the above through their dependencies. 
Dependent claim 57 (which depends from independent claim 56) includes “the detachable cradle housing has a connection part on each side that fits into a connection slot of the right side panel or a connection slot of the left side panel for securing the attachment of either the right side panel or the left side panel to the cradle” – it is unclear whether the “connection part on each side” is the same as, or different from, the “support wings on each side” already recited in claim 56. As best understood by the examiner these are the same because the drawings do not depict an embodiment that has both “support wings on each side” and “connection part on each side”. Nor does the written description sufficiently teach a device that would include both “support wings on each side” and “connection part on each side” on how those features would work together in a 
The claims which depend from claim 57 are also rejected to for the incorporation of the above through their dependencies. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 40-51 and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2001/0045938 to Willner et al. (“Willner”) in view of U.S. Patent Publication No. 2012/0021834 to Garcia (“Garcia”) and U.S. Patent Publication No. 2014/0268544 to Johnson (“Johnson”).

Regarding claim 40, Willner discloses:
An electronic smart device controller system comprising: 
a smart device, wherein the smart device comprises an electronic component containing at least a processor, memory storage, and an electronic touch-screen; (see at least the computing device 10 along with FIG. 4) 
a right side panel having at least one gaming control; (housing 104 as in FIG. 4 and described in [0050]-[0051])
a left side panel having at least one gaming control; (housing 102 as in FIG. 4 and described in [0050]-[0051])
a detachable chassis housing configured to be receivably attached on a first side to the right side panel and on a second side to the left side panel; and (adaptor 210 as in 
a detachable cradle housing comprising at least a left side, a right side, and a front or back side configured to provide a depression for securely attaching the smart device to the detachable cradle housing; (adaptor 210 as in Fig. 4 and described in [0050], wherein the cradle is construed as a tablet sized adaptor configured to receive a tablet sized computing device)
wherein the smart device is configured for running applications (see at least [0025] and [0050]) and providing wireless networking capability; (see at least [0050])
wherein the detachable cradle housing is further configured to be receivably attached on the right side to the right side panel and on the left side to the left side panel; (see at least [0025], [0050]-[0051] along with FIG. 4)
wherein the right side panel and the left side panel can receive the detachable chassis housing in a first configuration, (see at least [0050] along with FIG. 4) wherein the first configuration forms a gaming controller that does not physically incorporate the smart device (see at least FIG. 4 and the corresponding description thereof, wherein FIG. 4 best shows game controller system 100' not physically incorporating the smart device – that is, before the adaptor 210 receives the smart device) . . . 
wherein when the detachable chassis housing is removed from the right side panel and the left side panel, the right side panel and the left side panel can receive the detachable cradle housing in a second configuration; and wherein at least one of the game controls is configured to control an application on the smart device. (see at least [0025], [0050]-[0051] along with FIG. 4)

Willner does not appear to expressly disclose:
wherein the first configuration forms a gaming controller that . . . is not capable of physically incorporating any smart device

However, such configurations are known. For example, FIG. 18a of Garcia is reproduced below with added annotations:


    PNG
    media_image1.png
    481
    833
    media_image1.png
    Greyscale

[0041] of Garcia discloses:
FIG. 18a shows the controller 1 having a left handle or first handle 2a, a right handle or second handle 2b, and a resilient member 1a.

[0043] of Garcia discloses:
The resilient member 1a is interposed between the handles 2a, 2b so that when the right handle 2b moves towards the left handle 2a debris is avoided from entering the handles. It is contemplated that the resilient member 1a is a booth or a sealing bellows which provides a biasing force when retracted. The resilient member 1a is attached between the handles in any form as well known to those in connecting booth or resilient bellows. In particular, ends of the resilient member 1a can be snapped into corresponding grooves and held in place with snap rings or held in placed by capping halves of the shells forming the handles.

wherein the right side panel and the left side panel can receive the detachable chassis housing in a first configuration, wherein the first configuration forms a gaming controller that does not physically incorporate the smart device and is not capable of physically incorporating any smart device (see at least [0041] and [0043] along with FIG. 18a, wherein at least the resilient member may be interpreted as the claims detachable chassis housing) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Willner such that Willner’s first configuration would form a gaming controller that is not capable of physically incorporating any smart device (as taught by Garcia) because Garcia teaches that such a configuration is known to provide a biasing force and also to prevent debris from entering the handles as taught in at least [0043] of Garcia. Also, as set forth above, the combination of Willner and Garcia discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Although the Willner/Garcia combination discloses a detachable cradle housing that encloses the smart device, (e.g., see Willner, and more specifically, see at least FIG. 4 and the corresponding description thereof), the Willner/Garcia combination does not appear to expressly disclose wherein the detachable cradle housing encloses the whole perimeter of the smart device without any openings that compromise support for the smart device

However, enclosing smart devices with a cradle housing that encloses the whole perimeter 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Willner/Garcia combination such that the detachable cradle would be shaped to enclose the whole perimeter of the smart device without any openings that compromise support for the smart device (as taught by Johnson) because it was known that such a configuration can be used to connect a smart device to a detachable cradle as taught by Johnson and discussed above, and, as set forth above, the combination of Willner, Garcia and Johnson discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, the examiner notes that Applicant has not positively recited any criticality to the selection of the whole perimeter of the smart device to be enclosed. The disclosure as originally filed teaches that the selection of the type of enclosure is not important. For example, [0045] of the published application discloses, with emphasis added: 
The cradle may include one or more openings, such as a central opening. The one or more openings may have any size, shape, configuration, or a combination thereof so that the one or more portions, such as a back portion of a smart device inserted in the cradle is at least partially visible through the one or more openings. The cradle may provide support along the whole perimeter of the smart device or along certain parts of the perimeter of the smart device, such as the cradle may provide support along one, two, or three sides of the smart device, leaving the remaining sides free of support. The cradle may also have no opening so that the cradle can offer maximum support for a smart device.

Therefore the mere selection of a known mechanical expedient would result from routine 

Regarding claim 41, the Willner/Garcia/Johnson combination discloses each of the limitations of claim 40 as discussed above, and further discloses:
wherein the detachable cradle housing serves as a housing for the smart device. (see Willner. More specifically, see at least [0050] along with FIG. 4)

Regarding claim 42, the Willner/Garcia/Johnson combination discloses each of the limitations of claim 40 as discussed above, and further discloses:
wherein the detachable chassis housing can be fastened between the right side panel and the left side panel. (see Willner. More specifically, see at least [0051] along with FIG. 4, wherein fasteners 214 ,216 fasten the right and left side panels to a selected adaptor)

Regarding claim 43, the Willner/Garcia/Johnson combination discloses each of the limitations of claim 40 as discussed above, and further discloses:
wherein the detachable cradle housing can be fastened between the right side panel and the left side panel. (see Willner. More specifically, see at least [0046], [0051] along with FIG. 4, wherein fasteners 214, 216 fasten the right and left side panels to a selected adaptor)

Regarding claim 44, the Willner/Garcia/Johnson combination discloses each of the limitations of claim 40 as discussed above, and further discloses:
wherein the detachable cradle housing further comprises one or more chassis housing openings configured to allow a user to utilize a display, a power button, a reset button, a volume button, a microphone, a speaker, a screen brightness adjuster, a camera, or a charging port of the smart device. (see Willner. More specifically, see at least [0050], wherein opening 212 is configured to allow a user to utilize a display, a power button, a reset button, a volume button, a microphone, a speaker, a screen brightness adjuster, a camera, or a charging port of the touchscreen electronic device)

Regarding claim 45, the Willner/Garcia/Johnson combination discloses each of the limitations of claim 40 as discussed above, and further discloses:
wherein the detachable cradle housing further comprises a top side, a bottom side, or both. (see Willner. More specifically, see at least FIG. 4 and the corresponding description thereof)

Regarding claim 46, the Willner/Garcia/Johnson combination discloses each of the limitations of claim 40 as discussed above, and further discloses:
wherein the detachable cradle housing further comprises both a front and back side. (see Willner. More specifically, see at least FIG. 4 and the corresponding description thereof)

Regarding claim 47, the Willner/Garcia/Johnson combination discloses each of the limitations of claim 40 as discussed above, and further discloses:
further comprising at least one power connector to provide a wired connection between the smart device and the right side panel or the left side panel. (see Willner. More specifically, see at least [0050]-[0051])

Regarding claim 48, the Willner/Garcia/Johnson combination discloses each of the limitations of claim 40 as discussed above, and further discloses:
wherein the gaming controller can serve as a controller for a digital media player when the detachable cradle housing is attached to the right side panel and the left side panel. (see Willner. More specifically, see at least [0025] and [0050], wherein the game controller interfaces with a computer system and is capable of performing this intended use, i.e., playing digital media such as a computer game)

Regarding claim 49, the Willner/Garcia/Johnson combination discloses each of the limitations of claim 40 as discussed above, and further discloses:
further comprising at least one or more wireless components in the right side panel or the left side panel for exchanging data with the smart device. (see Willner. More specifically, see at least [0050])

Regarding claim 50, the Willner/Garcia/Johnson combination discloses each of the limitations of claim 40 as discussed above, and further discloses:
wherein a plurality of control buttons is provided on the right side panel, the left side panel, or both, and wherein the control buttons are selected from the group consisting of a right analog stick, a left analog stick, a directional pad, a set of face buttons, arrow buttons, and shoulder buttons. (see Willner. More specifically, see at least FIG. 4 and the corresponding description thereof)

Regarding claim 51, the Willner/Garcia/Johnson combination discloses each of the limitations of claim 40 as discussed above, and further discloses:
further comprising at least one docking port. (see Willner. More specifically, see at least [0050]-[0051])

Regarding claim 54, the Willner/Garcia/Johnson combination discloses each of the 
further comprising a battery. (see at least [0043])

Regarding claim 55, Willner discloses:
An electronic smart device controller comprising: 
a smart device, wherein the smart device comprises an electronic component containing at least a processor, memory storage, and an electronic touch-screen; (see at least the computing device 10 along with FIG. 4)
a right side panel having at least one gaming control; and  (housing 104 as in FIG. 4 and described in [0050]-[0051])
a left side panel having at least gaming control; (housing 102 as in FIG. 4 and described in [0050]-[0051])
wherein the right side panel is configured to attach to a first side of a detachable chassis housing in a first configuration; (see at least [0050] along with FIG. 4, wherein the chassis is construed as a palm sized adaptor configured to receive a palm sized computing device, e.g., a cellular phone, smart phone or PDA)
wherein the right side panel is configured to attach to a first side of a detachable cradle housing in a second configuration, wherein the detachable cradle housing comprises at least a left side, a right side, and a front or back side configured to provide a depression to securely attach the smart device, (see at least [0050] along with FIG. 4, wherein the cradle is construed as a tablet sized adaptor configured to receive a tablet sized computing device) wherein the smart device is configured for running applications (see at least [0025] and [0050]) and providing wireless networking capability; (see at least [0050])
wherein the left side panel is configured to attach to a second side of the detachable chassis housing in the first configuration; (see at least [0050] along with FIG. 4, wherein the chassis is construed as a palm sized adaptor configured to receive a palm sized computing 
wherein the left side panel is configured to attach to the second side of the detachable cradle housing in the second configuration; (see at least [0050] along with FIG. 4, wherein the cradle is construed as a tablet sized adaptor configured to receive a tablet sized computing device)
wherein the first configuration forms a gaming controller that does not physically incorporate the smart device (see at least FIG. 4 and the corresponding description thereof, wherein FIG. 4 best shows game controller system 100' not physically incorporating the smart device – that is, before the adaptor 210 receives the smart device) . . . 
wherein the second configuration forms a gaming controller capable of incorporating the smart device; and  (see at least [0050] along with FIG. 4, wherein the cradle is construed as a tablet sized adaptor configured to receive a tablet sized computing device)
wherein at least one of the game controls is configured to control a smart device application; and (see at least [0025] and [0050]-[0051])
	wherein the detachable cradle housing . . . has support wings on each side that can slide into slots of the right side panel and slots of left side panel. (see at least [0050] along with FIG. 4, wherein the connecting portions 214 and 216 which matingly engage with other connecting portions are interpreted as the support wings) 

Willner does not appear to expressly disclose:
wherein the first configuration forms a gaming controller that . . . is not capable of physically incorporating any other smart device

However, such configurations are known. For example, FIG. 18a of Garcia is reproduced below with added annotations:


    PNG
    media_image1.png
    481
    833
    media_image1.png
    Greyscale

[0041] of Garcia discloses:
FIG. 18a shows the controller 1 having a left handle or first handle 2a, a right handle or second handle 2b, and a resilient member 1a.

[0043] of Garcia discloses:
The resilient member 1a is interposed between the handles 2a, 2b so that when the right handle 2b moves towards the left handle 2a debris is avoided from entering the handles. It is contemplated that the resilient member 1a is a booth or a sealing bellows which provides a biasing force when retracted. The resilient member 1a is attached between the handles in any form as well known to those in connecting booth or resilient bellows. In particular, ends of the resilient member 1a can be snapped into corresponding grooves and held in place with snap rings or held in placed by capping halves of the shells forming the handles.

wherein the first configuration forms a gaming controller that does not physically incorporate the smart device and is not capable of physically incorporating any other smart device (see at least [0041] and [0043] along with FIG. 18a, wherein at least the resilient member may be interpreted as the claims detachable chassis housing) 



Although the Willner/Garcia combination discloses a detachable cradle housing that encloses the smart device, (e.g., see Willner, and more specifically, see at least FIG. 4 and the corresponding description thereof), the Willner/Garcia combination does not appear to expressly disclose wherein the detachable cradle housing encloses the whole perimeter of the smart device without any openings that compromise support for the smart device

However, enclosing smart devices with a cradle housing that encloses the whole perimeter of the smart device without any opening that compromise support for the smart device is known. For example, see Johnson, and mores specifically, see at least FIGS. 1-3 and the corresponding description thereof. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Willner/Garcia combination such that the detachable cradle would be shaped to enclose the whole perimeter of the smart device without any openings that 
The cradle may include one or more openings, such as a central opening. The one or more openings may have any size, shape, configuration, or a combination thereof so that the one or more portions, such as a back portion of a smart device inserted in the cradle is at least partially visible through the one or more openings. The cradle may provide support along the whole perimeter of the smart device or along certain parts of the perimeter of the smart device, such as the cradle may provide support along one, two, or three sides of the smart device, leaving the remaining sides free of support. The cradle may also have no opening so that the cradle can offer maximum support for a smart device.

Therefore the mere selection of a known mechanical expedient would result from routine engineering practices and experimentation to arrive at a cradle with an enclosure that encompasses the whole perimeter. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Willner in view of Garcia, Johnson, and U.S. Patent Publication No. 2013/0157764 to Joynes (“Joynes”).

Regarding claim 52, the Willner/Garcia/Johnson combination discloses each of the limitations of claim 40 as discussed above, and further discloses a wired connection between the housings 102,104 and palm sized or tablet sized computing device in a selected adaptor 210 (see at least [0050]-[0051]) of Willner). However, the Willner/Garcia/Johnson combination does not appear to expressly disclose a connector configured to charge the smart device.

	Connectors configured to charge smart device are notoriously well known in the gaming arts. For example, Joynes teaches a gaming controller having left and right side panels and an opening to receive an electronic device (see at least FIG. 5), wherein a USB port on a left or right side panel includes a connector for powering the electronic device (see at least [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Willner/Garcia/Johnson combination to provide a connector to power the electronic device in the adaptor to improve user convenience (e.g., to enable users to play games longer as the electronic device would have sufficient power) as advantageously taught by Joynes (see at least [0022] and FIG. 5). Furthermore, all the claimed elements were known in the prior art, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Willner in view of Garcia and U.S. Patent Publication No. 2004/0263696 to Rogers (“Rogers”).

Regarding claim 53, the Willner/Garcia/Johnson combination discloses each of the limitations of claim 40 as discussed above, and further discloses certain gaming controls (see at further comprising backlit controls.
Backlit controls are notoriously well known in the gaming arts. For example, Rogers teaches a controller having backlit controls for clearer illumination in dark rooms (see at least [0038]-[0039] along with FIG. 6).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Willner/Garcia/Johnson combination to provide backlit controls to provide clearer illumination in dark or dimly lit rooms as advantageously taught by Rogers (paragraphs 38 and 39 along with Fig. 6). Furthermore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 56-59 are rejected under 35 U.S.C. 103 as being unpatentable over Willner in view of Garcia.

Regarding claim 56, Willner discloses:
An electronic smart device system comprising: 
a right side panel having at least one gaming control; (housing 104 as in FIG. 4 and described in [0050]-[0051])
a left side panel having at least gaming control; (housing 102 as in FIG. 4 and described in [0050]-[0051])
a detachable chassis housing configured on a right side of the detachable chassis housing to attach or detach the right side panel and further configured on a left side of the detachable chassis housing to attach or detach the left side panel; and (adaptor 210 as in Fig. 4 and described in [0050], wherein the chassis is construed as a palm sized adaptor configured to receive a palm sized computing device, e.g., a cellular phone, smart phone or PDA)
a detachable cradle housing; wherein the detachable cradle housing is configured on a right side of the detachable cradle housing to attach or detach the right side panel, configured on a left side of the detachable cradle housing to attach or detach the left side panel, and further configured to provide a depression to securely attach a smart device, (adaptor 210 as in Fig. 4 and described in [0050], wherein the cradle is construed as a tablet sized adaptor configured to receive a tablet sized computing device) wherein the smart device comprises an electronic component containing at least a processor, memory storage, and an electronic touch-screen; (see at least the computing device 10 along with FIG. 4)
wherein the right side panel and the left side panel can receive the detachable chassis housing in a first configuration, (see at least [0050] along with FIG. 4) wherein the first configuration forms a gaming controller that does not physically incorporate the smart device (see at least FIG. 4 and the corresponding description thereof, wherein FIG. 4 best shows game controller system 100' not physically incorporating the smart device – that is, before the adaptor 210 receives the smart device) . . . 
wherein when the detachable chassis housing is removed from the right side panel and the left side panel, the right side panel and the left side panel can receive the detachable cradle housing in a second configuration; (see at least [0025], [0050]-[0051] along with FIG. 4)
wherein the right side panel and the left side panel is not configured to attach to each other to form a gaming controller; and (see at least FIG. 4 and [0050]-[0051])
wherein at least one of the game controls is configured to control an application on the smart device; and (see at least [0025] and [0050]-[0051])
wherein the detachable cradle housing has support wines on each side that can slide into slots of the right side panel and slots of left side panel. (see at least [0050] along with FIG. 4, wherein the connecting portions 214 and 216 which matingly engage with other connecting portions are interpreted as the support wings)

Willner does not appear to expressly disclose:
wherein the first configuration forms a gaming controller that . . . is not capable of physically incorporating any other smart device

However, such configurations are known. For example, FIG. 18a of Garcia is reproduced below with added annotations:


    PNG
    media_image1.png
    481
    833
    media_image1.png
    Greyscale

[0041] of Garcia discloses:
FIG. 18a shows the controller 1 having a left handle or first handle 2a, a right handle or second handle 2b, and a resilient member 1a.


The resilient member 1a is interposed between the handles 2a, 2b so that when the right handle 2b moves towards the left handle 2a debris is avoided from entering the handles. It is contemplated that the resilient member 1a is a booth or a sealing bellows which provides a biasing force when retracted. The resilient member 1a is attached between the handles in any form as well known to those in connecting booth or resilient bellows. In particular, ends of the resilient member 1a can be snapped into corresponding grooves and held in place with snap rings or held in placed by capping halves of the shells forming the handles.

wherein the right side panel and the left side panel can receive the detachable chassis housing in a first configuration, wherein the first configuration forms a gaming controller that does not physically incorporate the smart device and is not capable of physically incorporating any other smart device (see at least [0041] and [0043] along with FIG. 18a, wherein at least the resilient member may be interpreted as the claims detachable chassis housing) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Willner such that Willner’s first configuration would form a gaming controller that is not capable of physically incorporating any smart device (as taught by Garcia) because Garcia teaches that such a configuration is known to provide a biasing force and also to prevent debris from entering the handles as taught in at least [0043] of Garcia. Also, as set forth above, the combination of Willner and Garcia discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 57, the Willner/Garcia combination discloses each of the limitations of claim 56 as discussed above, and further discloses:
wherein the detachable cradle housing, serves as a housing for the smart device. (see at least [0050] along with FIG. 4 of Willner) and wherein the detachable cradle housing has a connection part on each side that fits into a connection slot of the right side panel or a connection slot of the left side panel for securing the attachment of either the right side panel or the left side panel to the cradle. (Note, as discussed in more detail above with respect to the 112 rejections, as best understood by the examiner, the connection parts of claim 57 are the same as the support wings of claim 56, and the connection slots of claim 57 are same as the slots of claim 56.  In view thereof, see at least [0050] along with FIG. 4, wherein the connecting portions 214 and 216 which matingly engage with other connecting portions are interpreted as the support wings)

Regarding claim 58, the Willner/Garcia combination discloses each of the limitations of claim 57 as discussed above, and further discloses:
wherein the detachable cradle housing further comprises one or more chassis housing openings configured to allow a user to utilize a display, a power button, a reset button, a volume button, a microphone, a speaker, a screen brightness adjuster, a camera, or a charging port of the smart device. (see Willner. More specifically, see at least [0050], wherein opening 212 is configured to allow a user to utilize a display, a power button, a reset button, a volume button, a microphone, a speaker, a screen brightness adjuster, a camera, or a charging port of the touchscreen electronic device)

Regarding claim 59, the Willner/Garcia combination discloses each of the limitations of claim 58 as discussed above, and further discloses:
further comprising at least one or more wireless components in the right side panel or the left side panel for exchanging data with the smart device. (see Willner. More specifically, see at least [0050])

Response to Amendments/Arguments
Regarding the double patenting rejections, Applicant indicated that a terminal disclaimer will be submitted if the present application is deemed allowable. Because no terminal disclaimer has been filed, the double patenting rejections remain.
Regarding the claim objections, Applicant’s amendments are acknowledged and are acceptable to overcome the claims objections. 
The 35 U.S.C. 112 rejections are necessitated by the amendments. 
Regarding the 35 U.S.C 103 rejections, Applicant’s amendments and arguments have been fully considered but are rendered moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757.  The examiner can normally be reached on Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715